IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2020-EC-00097-SCT

IN RE: DEMOCRATIC PRIMARY FOR
HUMPHREYS COUNTY TAX ASSESSOR AND
COLLECTOR: MARGARET PARKS

v.

VEDA HORTON


DATE OF JUDGMENT:                           01/24/2020
TRIAL JUDGE:                                HON. JEFF WEILL, SR.
TRIAL COURT ATTORNEYS:                      JOHN R. REEVES
                                            SAMUEL L. BEGLEY
COURT FROM WHICH APPEALED:                  HUMPHREYS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     JOHN R. REEVES
ATTORNEY FOR APPELLEE:                      SAMUEL L. BEGLEY
NATURE OF THE CASE:                         CIVIL - ELECTION CONTEST
DISPOSITION:                                AFFIRMED - 08/13/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE KING, P.J., MAXWELL AND GRIFFIS, JJ.

       GRIFFIS, JUSTICE, FOR THE COURT:

¶1.    In 2019, Margaret Parks and Veda Horton were candidates in the Democratic Primary

runoff election for Humphreys County Tax Assessor and Collector. Horton received the

most votes, and Parks contested the election. The circuit judge ruled that the primary should

be nullified and ordered a special election, a ruling not contested in this appeal.

¶2.    The circuit judge’s order was entered seven days after Horton was sworn in as

Humphreys County Tax Assessor and Collector. Parks filed a motion for the circuit judge

to declare her, the incumbent, the holdover officeholder, or, in the alternative, to declare the
office vacant pending a special election. The circuit judge ruled that Horton was the lawful

officeholder and denied the motion. This appeal challenges the circuit judge’s ruling, and

this Court must consider whether the office should be declared vacant or, if it is not, who the

proper officeholder should be until the new election is completed.

¶3.    Because Horton entered the term of office before the final adjudication of the election

contest, under Mississippi Code Section 23-15-937, Horton is the lawful holder of the office

until the special election is held. Accordingly, this Court affirms the circuit judge’s decision

to deny Parks’s motion to declare her the holdover officeholder or to declare the office

vacant.

                         FACTS AND PROCEDURAL HISTORY

¶4.    In 2015, Parks was elected as Humphreys County Tax Assessor and Collector. In

2019, Parks qualified to run for reelection in the Democratic Primary. Horton also qualified

to run for the office.

¶5.    Neither Parks nor Horton received a majority of the votes cast in the August 2019

primary. As a result, a runoff election was necessary. Parks and Horton received the most

votes in the primary and were declared the candidates in the runoff election. The runoff was

held on August 27, 2019. Horton received the most votes and was certified the Democratic

nominee in the general election.

¶6.    Parks filed a timely election-contest petition with the Humphreys County Democratic

Executive Committee. The committee failed to respond to or act on Parks’s petition. On


                                               2
September 25, 2019, Parks filed a petition for judicial review with the Humphreys County

Circuit Court.

¶7.    For the November 5, 2019 general election, Horton was listed on the ballot as the

Democratic nominee for the office of Tax Assessor and Collector by the Humphreys County

Election Commission. Horton won the general election without opposition.

¶8.    On November 15, 2019, the special circuit judge presided over a three-day trial on the

election contest.1 The circuit judge gave counsel until December 26, 2019, to submit

prepared findings of fact and conclusions of law.

¶9.    On January 6, 2020, Horton was sworn in to the office of Humphreys County Tax

Assessor and Collector and began her term of office. Horton signed her oath, secured the

required surety bond, and began work in the office’s physical location.

¶10.   On January 7, 2020, the circuit judge electronically submitted the Opinion and Order

to the parties’ attorneys. In the Opinion and Order, the circuit judge ruled that the primary

election should be annulled and ordered a special primary election to determine the rightful

officeholder. On January 13, 2020, the circuit clerk entered the judge’s Opinion and Order.

¶11.   On January 21, 2020, Governor Tate Reeves issued a writ of election that ordered a

special election on April 21, 2020. Due to COVID-19-related safety concerns and at the

request of the Humphreys County Circuit Clerk, Governor Reeves issued an amended writ



       1
       This Court designated a senior-status judge to serve as special circuit judge in this
proceeding.

                                             3
of election, rescheduling the special election to August 3, 2020.

¶12.   On January 24, 2020, the circuit judge issued a second Opinion and Order that decided

Parks’s motion to be declared the holdover officeholder or, in the alternative, to declare the

office vacant pending a new election. The circuit court ruled,

       Because the Opinion and Order of the Court had not been entered before
       January [6], 2020, the contestee, Respondent Horton, “entered upon the term”
       of her office as provided by Miss. Code Ann. § 25-1-5. And, because the
       Respondent had “entered upon the term” she will not “vacate the office” under
       Section 23-15-937 until “qualification of the person elected at the special
       election.” Based on the clear language of Section 23-15-937, the office of Tax
       Assessor/Collector is not vacant, as the Petitioner alleges, because the
       Respondent lawfully holds the office until the winner of the special election
       ordered by the Court is qualified. Likewise, the Petitioner is not a holdover of
       the office.

It is from this decision that Parks now appeals.

                                STANDARD OF REVIEW

¶13.   “In an election contest, the standard of review for questions of law is de novo.”

McDaniel v. Cochran, 158 So. 3d 992, 995 (Miss. 2014) (internal quotation marks omitted)

(quoting Garner v. State Democratic Exec. Comm., 956 So. 2d 906, 909 (Miss. 2007)).

                                         ANALYSIS

¶14.   Parks argues that the circuit judge erred by deciding to declare Parks the holdover

officeholder or to declare the office vacant pending the special election. Specifically, Parks

argues that the filing of her petition for judicial review of her election contest superseded and

suspended Horton’s party nomination that Horton had won in the primary election.

¶15.   Parks cites Mississippi Code Section 23-15-927 (Rev. 2018), which states, in relevant

                                               4
part, that “[t]he filing of the petition for judicial review in the manner set forth in this section

shall automatically supersede and suspend the operation and effect of the order, ruling or

judgment of the executive committee order appealed from.”

¶16.   The circuit judge ruled that Section 23-15-927 was not applicable here. The circuit

judge reasoned, and this Court agrees, that (1) the county executive committee failed to

respond to or act on Parks’s election contest petition, and (2) “the county executive

committee’s certification of the August 27, 2019 Democratic Primary Runoff Election . . .

is not an ‘order, ruling, or judgment’ deciding the election contest.”

¶17.   Parks did not appeal the executive-committee order because the committee had not

issued an order on her election contest. Further, Horton’s certification as the party nominee

cannot be classified as an executive-committee order. Therefore, because Section 23-15-927

is not applicable here, the filing of the election-contest petition did not suspend or supersede

Horton’s party nomination.

¶18.   Next, Parks argues that the circuit judge’s January 13, 2020 Opinion and Order

invalidated the primary election and also vacated the office. Parks argues that as a result of

the vacancy, she was the incumbent and was the lawful holder of the office pending the

outcome of the special election.

¶19.   Horton responded that she was the lawful officeholder because she entered the term

of the office before the final adjudication of Parks’s election contest. Horton relies on

Mississippi Code Section 23-15-937 (Rev. 2018), which states in pertinent part,


                                                 5
       When no final decision has been made by the time the official ballots are
       required to be printed, the name of the nominee declared by the party executive
       committee shall be printed on the official ballots as the party nominee, but the
       contest or complaint shall not thereby be dismissed but the cause shall
       nevertheless proceed to final judgment and if the judgment is in favor of the
       contestant, the election of the contestee shall thereby be vacated and the
       Governor, or the Lieutenant Governor, in case the Governor is a party to the
       contest, shall call a special election for the office or offices involved. If the
       contestee has already entered upon the term he shall vacate the office upon the
       qualification of the person elected at the special election, and may be removed
       by quo warranto if he fails so to do.

¶20.   Here, at the time the official general-election ballots were required to be printed, no

final decision of Parks’s election contest had been made. As a result, Horton’s name was

printed on that ballot as the Democratic party nominee. Parks’s election contest proceeded

to final judgment. The circuit court rendered its final judgment in Parks’s favor, vacated the

election of Horton, and the governor called a special election. Horton took office on January

6, 2020, seven days before the circuit clerk’s entry of the final judgment on the election

contest. Because Horton had “already entered upon the term,” she was not required to vacate

the office until “the qualification of the person elected at the special election.” Accordingly,

Horton is the lawful officeholder pending the outcome of the special election.

¶21.   Parks cites Smith v. Deere, 195 Miss. 502, 16 So. 2d 33, 33 (1943), superseded on

other grounds by statute as stated in Chandler v. McKee, 202 So. 3d 1269 (Miss. 2016), for

the proposition that if the election of a contestee is vacated, the office becomes vacant as a

matter of law. In Smith, the Court considered a primary election contest in a county

supervisor election. Id. Deere contested the election, and the circuit court declared him to


                                               6
be the party nominee and ordered that his name be placed on the general-election ballot. Id.

at 504. This Court reversed the circuit court and held,

       It follows from what has been said that the contestee Deere was not nominated
       at the second primary, the vote between him and the contestant having been a
       tie. The subsequent election of Deere at the November election was therefore
       void, and he is not entitled to enter upon the office on the first Monday in
       January next, and as already indicated, judgment will be entered here to that
       effect . . . .
Id. at 508. It is important to note that Deere had not taken office when this Court vacated his

party nomination and precluded him from entering upon the term of office. Here, Horton had

already taken office on January 6, 2020, before the circuit judge entered the Opinion and

Order that nullified the primary election and ordered a special election.

¶22.   Therefore, under Section 23-15-937, Horton is entitled to hold the office, and “[s]he

shall vacate the office upon the qualification of the person elected at the special election.”

In addition, this Court finds that since Horton is now the lawful holder of the office, the

office is not vacant.

                                      CONCLUSION

¶23.   For the foregoing reasons, we affirm the circuit court’s denial of Parks’s motion to be

declared Humphreys County Tax Assessor and Collector, or, in the alternative, to declare the

office vacant. As a matter of law, Horton is the rightful officeholder until a qualified person

is elected in the special election set to be held on August 3, 2020.

¶24.   AFFIRMED.

    RANDOLPH, C.J., KITCHENS AND KING, P.JJ., COLEMAN, MAXWELL,
BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.

                                              7